United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-3941
                                 ___________

Frederick O. Bond,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
The Legislature of the State of      *
                         1
Minnesota; Ward Einess,              *      [UNPUBLISHED]
Commissioner of the Minnesota        *
Department of Revenue; Does 1-200,   *
                                     *
            Appellees.               *
                                ___________

                            Submitted: September 13, 2007
                               Filed: September 24, 2007
                                ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.




      1
      Ward Einess has been appointed to serve as Commissioner of the Minnesota
Department of Revenue, and is substituted as appellee pursuant to Federal Rule of
Appellate Procedure 43(c).
       Frederick Bond appeals the district court’s2 order granting defendants’ motion
for judgment on the pleadings. Upon de novo review, see Westcott v. City of Omaha,
901 F.2d 1486, 1488 (8th Cir. 1990) (standard of review), we conclude judgment on
the pleadings in favor of defendants was proper. Accordingly, we affirm the judgment
of the district court. See 8th Cir. R. 47B.
                         ______________________________




      2
        The Honorable Jeanne J. Graham, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-